Title: William White to Tobias Lear, 3 January 1793
From: White, William
To: Lear, Tobias



Sir,
[Philadelphia] Jany 3. 1793.

In Regard to the benevolent Design of the President, communicated to me by you the other Day, I have to inform you, that were I to attempt to furnish a List of the proper Objects, it would necessarily be a more contracted Application of the Bounty, than is intended: For altho, like other Citizens, I have Applications from Persons of different Communions, yet an annual Duty lying on me of paying special Attention to the poor of the Churches under my perochial Care, occasions my having a Knowlege of a much greater Number of one Denomination, than of all the others.

In consideration of this & of what I have occasionally learned of the Duties of the Overseers of the poor, I beg leave to suggest for your Consideration, whether it might not be best to deposit the Money with the Treasurer of that Body, giving Notice of it to the Board? The Mode of doing this I can communicate to you.
Every one of these Overseers has a certain District; the poor of which are committed to his Charge. The most of them have a weekly Allowance: But I am told, that besides these, the Overseers have always a Knowlege of Families, who are driven by present Distress to solicit Charity; but would be above becoming constant Dependents on it.
Any further Information you may desire I shall have an Opp[ortunit]y of giving you in Person; I am, in the mean Time, Your very humble Servt

Wm White

